Motion Granted; Appeal Dismissed and Memorandum
Opinion filed May 19, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00355-CV
____________
 
IN THE INTEREST OF J.Z., S.O., and O.E.O., Children
 
 

 
On Appeal from the 315th District Court
Harris County, Texas
Trial Court Cause No. 2009-02360J
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 31, 2011, terminating appellant’s
parental rights.  On May 13, 2011, appellant filed a motion to dismiss the
appeal because the trial court granted her motion for new trial.  See
Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Panel consists of Justices Frost, Jamison, and
McCally.